TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00562-CR



                                  Robert Allen Hall, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
           NO. 32247, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Robert Allen Hall appeals from his conviction on two counts of aggravated assault

on a peace officer. See Tex. Penal Code Ann. § 22.01 (West Supp. 2007). After a bench trial, the

trial court found appellant guilty of both counts and, after a sentencing hearing, sentenced appellant

to forty years’ imprisonment on the first count and ten years’ imprisonment on the second count with

the sentences to run concurrently. The court of criminal appeals determined that appellant was

denied the right to a timely appeal and he was therefore granted an out-of-time appeal. He was

represented by counsel at trial and by different counsel on appeal.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807, 812 (Tex. Crim. App. 1987); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.

1974). Counsel sent appellant a copy of the brief and advised appellant by letter she believes there

are no arguable grounds on appeal. Counsel also advised appellant that he has a right to review the

record and appellant was sent the reporter’s record in the case. Appellant was advised of his right

to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and find the evidence sufficient to

support the conviction. We agree that the appeal is frivolous and without merit. We find nothing

in the record that might arguably support the appeal. Counsel’s motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Affirmed

Filed: March 10, 2008

Do Not Publish




                                                   2